Title: From James Madison to Thomas FitzSimons, 21 March 1806 (Abstract)
From: Madison, James
To: FitzSimons, Thomas


                    § To Thomas FitzSimons. 21 March 1806, Department of State. “Your letter of the 26 Ult. was duly received, and Mr. Monroe has been instructed respecting the condemnation of the Washington at Tortola. The acquisition of Louisiana was made before the commencement of hostilities between France & Great Britain, and long before Spain became involved in them. Though these facts are unnecessary to evince the injustice of the condemnation, it was still less to be expected as the British Government has formally expressed its satisfaction at the transfer of Louisiana to the United States. The other circumstance you mention of insufficient being received in the Courts of Vice-Admiralty will meet with notice whenever a proper occasion shall offer of connecting it with other topics of complaint given by those Courts.”
                